             Case 1:20-cr-00018-RMB Document 9 Filed 08/25/20 Page 1 of 8
       ,
!..


                                ORIGINAL
      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
                                             X
                                                  SEALED SUPERSEDING
      UNITED STATES OF AMERICA                    INDICTMENT

                 -   V.   -
                                                  Sl 20 Cr.

      UMAR AHMAD,
           a/k/a "Artist,"

                 Defendant.


                                             X
                                       COUNT ONE
                          {Copyright Infringement Conspiracy}

                The Grand Jury charges:

                              RELEVANT PERSONS AND ENTITIES

                1.        UMAR AHMAD, a/k/a "Artist," the defendant, is a

      Norwegian national who, at all times relevant to this

      Indictment, resided in Oslo, Norway.

                                 OVERVIEW OF THE SCHEME

                2.        From at least in or around 2011, up to and

      including in or around January 2020, UMAR AHMAD, a/k/a "Artist,"

      the defendant, and others known and unknown, were members of a

      criminal conspiracy known as the "Sparks Group".          The primary

      objective of the Sparks Group was to fraudulently obtain DVDs

      and Blu-Ray discs for copyrighted movies and television shows

      prior to their retail release date, compromise the copyright

      protections on the discs, reproduce and upload the copyrighted
        Case 1:20-cr-00018-RMB Document 9 Filed 08/25/20 Page 2 of 8




content to servers controlled by the Sparks Group, and

disseminate the copyrighted content on the Internet for public

consumption before the DVDs and Blu-Ray discs were made

available for sale by retailers to the public.          Over the course

of the conspiracy, the Sparks Group has successfully reproduced

and disseminated hundreds of movies and television shows prior

to their retail release date, including nearly every movie

released by major production studios.         The Sparks Group has

caused tens of millions of dollars in losses to film production

studios.

                 MEANS AND METHODS OF THE CONSPIRACY

            3.    The Sparks Group generally worked as follows:

                  a.    First, members of the Sparks Group,

including UMAR AHMAD, a/k/a "Artist," the defendant,

fraudulently obtained DVDs and Blu-Ray discs from wholesale

distributors up to several weeks prior to their retail release

date.   To do so, members of the Sparks Group made various

material misrepresentations and omissions to the wholesale

distributors, concerning, among other things, the reasons that

members of the Sparks Group were obtaining DVDs and Blu-Ray

discs prior to the retail release date.         The Sparks Group

continuously searched for and solicited distributors and

retailers that could be used to obtain DVDs and Blu-Ray discs as

early as possible.

                                      2
       Case 1:20-cr-00018-RMB Document 9 Filed 08/25/20 Page 3 of 8




               b.    Once they obtained the DVDs and Blu-Ray

discs, members of the Sparks Group used computers with

specialized software that compromised the copyright protections

on the discs (a process known as "cracking" or "ripping") and

reproduced and encoded the content in a high-definition format

that could be easily copied and disseminated over the Internet.

                c.   Members of the Sparks Group then uploaded

copies of the copyrighted content onto servers controlled by the

Sparks Group, where other members of the Sparks Group further

reproduced and disseminated the content on streaming websites,

peer-to-peer networks, torrent networks, and other servers

accessible to members of the public, all before the retail

release date for the DVDs and Blu-Ray discs.

                d.   The Sparks Group identified its

reproductions by encoding the filenames of the reproduced

copyrighted content with the tags "SPARKS," "DRONES," "ROVERS,"

"GECKOS," and "SPRINTER," among others.       The Sparks Group also

uploaded photographs of the discs in their original packaging to

its servers to demonstrate that the reproductions originated

from authentic DVDs and Blu-Ray discs.




                                    3
           Case 1:20-cr-00018-RMB Document 9 Filed 08/25/20 Page 4 of 8




                                      STATUTORY ALLEGATIONS

                4.      The allegations contained in paragraphs 1 through

4 of this Indictment are repeated and realleged as if fully set

forth herein.

                5.      From at least in or around 2011, up to and

including in or around January 2020, in the Southern District of

New York and elsewhere, UMAR AHMAD, a / k / a "Artist," the

defendant, and others known and unknown, willfully and knowingly

did combine, conspire, confederate and agree together and with

each other to commit offenses against the United States, to wit,

to violate Title 17, United States Code, Sections 506 (a) (1) (B)

and (C); and to violate Title 18, United States Code, Sections

2 3 19 ( c ) ( 1 ) and ( d) ( 1 ) .

                6.      It was a part and an object of the conspiracy

that UMAR AHMAD, a/k/a "Artist," the defendant, and others known

and unknown, would and did willfully infringe a copyright by the

reproduction and distribution, including by electronic means,

during a 180-day period, of ten and more copies and phonorecords

of one and more copyrighted works, which have a total retail

value of more than $2,500, in violation of Title 17, United

States Code, Section 506(a) (1) (B) and Title 18, United States

Code , Section 2319 (c) (1).

                7.      It was further a part and an object of the

conspiracy that UMAR AHMAD, a / k/a "Artist," the defendant, and

                                                4
         Case 1:20-cr-00018-RMB Document 9 Filed 08/25/20 Page 5 of 8




others known and unknown, would and did willfully infringe a

copyright by the distribution of a work being prepared for

commercial distribution, by making it available on a computer

network accessible to members of the public, knowing and having

reason to know that the work was intended for commercial

distribution, in violation of Title 17, United States Code,

Section 506 (a) (1) (C) and Title 18, United States Code, Section

2319 (d) (1) .

                                   OVERT ACTS

             8.     In furtherance of the conspiracy and to effect

the illegal objects thereof, the following overt acts, among

others, were committed in the Southern District of New York and

elsewhere:

                    a.     On numerous       occasions    between   in or around

2011 and in or around December 2019, UMAR AHMAD, a/k/a "Artist,"

the   defendant ,        fraudulently    arranged        for   discs   containing

copyrighted films and television shows to be picked up, mailed, or

delivered from distributors located in Manhattan,                   Brooklyn,   and

New Jersey to other members of the Sparks Group prior to their

official release date for the purpose of compromising the copyright

protections on the         discs   and   reproducing and distributing           the

copyrighted content on a computer network accessible to members of

the public.



                                         5
        Case 1:20-cr-00018-RMB Document 9 Filed 08/25/20 Page 6 of 8




                     b.   On numerous    occasions   between in or around

2011 and in or around December 2019, UMAR AHMAD, a/k/a "Artist,"

the defendant, reproduced, and aided and abetted the reproduction

of,   discs containing copyrighted films and television shows by

using computer software that circumvented copyright protections on

the   discs    and   reproducing   the   copyrighted content   for   further

distribution on the Internet.

               (Title 18, United States Code, Section 371.)

       FORFEITURE ALLEGATIONS AND SUBSTITUTE ASSET PROVISION

              9.     As a result of committing the offense alleged in

Count One of this Indictment, UMAR AHMAD, a/k/a "Artist," the

defendant, shall forfeit to the United States, pursuant to Title

18, United States Code, Section 2323(b), any article, the making

or trafficking of which is prohibited under section 506 of Title

17, United States Code, or section 2318, 2319, 2319A, 2319B, or

2320, or chapter 90, of Title 18, United States Code; any

property used, or intended to be used, in any manner or part to

commit or facilitate the commission of the offenses; and any and

all property constituting and derived from proceeds obtained,

directly and indirectly, from the offense alleged in Count One

of this Indictment, including but not limited to a sum of money

in United States currency representing the amount of proceeds

traceable to the commission of said offense that the defendant

personally obtained.

                                         6
..            Case 1:20-cr-00018-RMB Document 9 Filed 08/25/20 Page 7 of 8




                           Substitute Assets Provision

                  10. If any of the above-described forfeitable

     property, as a result of any act or omission of the defendant:

                  a.   cannot be located upon the exercise of due

     diligence;

                  b.   has been transferred or sold to, or deposited

     with, a third person;

                  c.   has been placed beyond the jurisdiction of the

     Court;

                  d.   has been substantially diminished in value; or

                  e.   has been commingled with other property which

     cannot be subdivided without difficulty;

     it is the intent of the United States, pursuant to Title 21,

     United States Code, Section       853(p) and Title 28, United States

     Code, Section 2461(c), to seek forfeiture of any other property

     of the defendant up to the value of the above forfeitable

     property.

                   (Title 18, United States Code, Section 981;
                 Title 21, United States Code, Section 853; and
                  Title 28, United States Code, Section 2461.)




                                                                      .....,_
     GRAND JURY FOREPERSON
                                       United States Attorney


                                           7
Case 1:20-cr-00018-RMB Document 9 Filed 08/25/20 Page 8 of 8




             UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                          - v. -

             OMAR AHMAD, a/k/a "Artist,"

                       Defendant.


            SEALED SUPERSEDING INDICTMENT

                     S1 20 Cr.
                    (18 u.s.c.     §   371)


                               GEOFFREY S. BERMAN
                           United States Attorney




    Jex(') ~, w~o
        hk.,[   ~ ~ ; ( ) ' :L'l(ll,c{tll§.J -
                        V-S-M:-J.) ~'t\ h«U-a¥)
